DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because there is a typographical error regarding “the first the first connection portion” in line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 12-13, and 15-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miller et al. (US 2008/0140014).
Regarding claim 1, Miller teaches a stabilizer (Figures 12A-12D) for an intraosseous device (intraosseous device hub 60), the stabilizer comprising: a first stabilizer member (inner collar 160) including a first coupling surface (wall forming bore 161 of inner collar 160) and a first connection portion (pawls 172); a second stabilizer member (outer collar 162) including a second coupling surface (wall forming bore 161 of outer collar 162, see Figure 9A for example) and a second connection portion (locking grooves 170); where the first the first connection portion of the first stabilizer member is releasably engageable with the second connection portion of the second stabilizer member (“Joining luer lock cap 140 to hub 60 may including forcing inner collar 160 onto flange 63, thereby extending pawls 172 outward from inner collar 160. As shown in FIG. 12D, pawls 172 may be configured to extend into grooves 170 on outer collar 162, thereby fixing the longitudinal position of inner collar 160 in relation to outer collar 162” [0122]); where the first and second coupling surfaces cooperate to define an opening (bore 161) for receiving a portion of the intraosseous device (hub 60) when the first connection portion engages the second connection portion, the opening extending from a proximal end of the stabilizer to a distal end of the stabilizer (Figure 12D); and where the stabilizer is operable to keep the intraosseous device in a stable position relative to the patient when the first connection portion of the first stabilizer member engages the second connection portion of the second stabilizer member (“Joining luer lock cap 140 to hub 60 may including forcing inner collar 160 onto flange 63, thereby extending pawls 172 outward from inner collar 160. As shown in FIG. 12D, pawls 172 may be configured to extend into grooves 170 on outer collar 162, thereby fixing the longitudinal position of inner collar 160 in relation to outer collar 162” [0122]).

Regarding claim 2, Miller teaches the stabilizer of claim 1, wherein a portion of the opening has a longitudinal axis disposed at a non-zero degree angle relative to a plane of a proximal surface of the first stabilizer member (pawls 172) and a plane of a proximal surface of the second stabilizer member (bottom face 174); Figure 12D).

Regarding claim 3, Miller teaches the stabilizer of claim of claim 2, wherein the longitudinal axis of the opening is perpendicular to the plane of the proximal surface of the first stabilizer member and the plane of the proximal surface of the second stabilizer member (Figure 12D).
Regarding claim 12, Miller teaches the stabilizer of claim 2, wherein the first and second stabilizer members include a respective outer portion for gripping by a user (outer surface of walls forming inner collar 160 and peripherally extending bottom face 174, respectively).

Regarding claim 13, Miller teaches the stabilizer of claim 12, wherein the outer portion includes an arcuate shape (Figure 12D, wherein the inner collar 160 and outer collar 162 are cylindrical and therefore the walls have an arcuate shape).

Regarding claim 15, Miller teaches the stabilizer of claim 12, wherein the outer portion includes an expanded or indented portion (Figure 12A, wherein notches 169 are an indented portion of the outer surface of the inner collar 160; and Figure 12D wherein the bottom portion 174 is expanded outward from the outer wall of outer collar 162).

Regarding claim 16, Miller teaches The stabilizer of claim 2, wherein the first connection portion of the first stabilizer member (pawls 172) is configured as a male connection portion (Figure 12D), and the second connection portion of the second stabilizer member (locking grooves 170) is configured as a female connection portion, such that the female connection portion of the second stabilizer member is configured to receive the male connection portion of the first stabilizer member (“As shown in FIG. 12D, pawls 172 may be configured to extend into grooves 170 on outer collar 162, thereby fixing the longitudinal position of inner collar 160 in relation to outer collar 162.” [0122]).

Regarding claim 17, Miller teaches the stabilizer of claim 16, wherein the female connection portion comprises a ledge (forming locking grooves 170), and the male connection portion of the first stabilizer member is configured to contact the ledge of the second stabilizer member to resist separation of the first and second stabilizer members (“As shown in FIG. 12D, pawls 172 may be configured to extend into grooves 170 on outer collar 162, thereby fixing the longitudinal position of inner collar 160 in relation to outer collar 162.” [0122]).

Regarding claim 18, Miller teaches the stabilizer of claim 17, wherein the male connection portion of the first stabilizer member is configured to move past the ledge of the second stabilizer member and mechanically resist separation of the first and second stabilizer members (“Joining luer lock cap 140 to hub 60 may including forcing inner collar 160 onto flange 63, thereby extending pawls 172 outward from inner collar 160. As shown in FIG. 12D, pawls 172 may be configured to extend into grooves 170 on outer collar 162, thereby fixing the longitudinal position of inner collar 160 in relation to outer collar 162.” [0122]).

Regarding claim 19, Miller teaches the stabilizer of claim 2, wherein the opening is configured to receive the portion of the intraosseous device (hub 60) in a first position relative to the proximal surface of the first stabilizer member and the proximal surface of the second stabilizer member (“In such embodiments, locking grooves 170 and pawls 172 may be operable to fix the depth of insertion of inner collar 160 into outer collar 162.” [0110]).

Regarding claim 20, Miller teaches the stabilizer of claim 19, wherein the opening is further configured to receive the portion of the intraosseous device in a second position relative to the proximal surface of the first stabilizer member and the proximal surface of the second stabilizer member (“In such embodiments, locking grooves 170 and pawls 172 may be operable to fix the depth of insertion of inner collar 160 into outer collar 162.” [0110]; “outer collar 162 may intentionally extend downward well beyond inner collar 160 in order to provide significant extra stabilization, especially when used at insertion sites where the skin soft tissue layer is relatively thin.” [0124]).

Claims 1-6, 11-12, and 16-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Leibowitz et al. (US 2010/0010449).
Regarding claim 1, Leibowitz teaches a stabilizer (collar 10/10’) for an intraosseous device (“FIG. 3 depicts an illustrative embodiment in which the collar 10 has been secured to the cannula 12 positioned at a surgical site. In the embodiment shown in FIG. 3, the surgical site comprises a vertebra 18, including an intravertebral body 19 comprising a cortical bone 20 and cancellous bone 21.” [0078]), the stabilizer comprising: a first stabilizer member (right half of collar 10, see annotated Figure 5A below) including a first coupling surface (inner surface of right half of collar 10) and a first connection portion (arm 14 and protrusion 16); a second stabilizer member (left half of collar 10, see annotated Figure 5A below) including a second coupling surface (inner surface of left half of collar 10) and a second connection portion (cavity 15); where the first the first connection portion of the first stabilizer member is releasably engageable with the second connection portion of the second stabilizer member (“the engaging member can snap into the engaging surface such that the engaged member and engaging surface are removably secured to each other.” [0057]; “The protrusion 16 can be interlocked into the cavity 15 such that a secure connection can be created. FIG. 5B depicts collar 10 in the secured or locked configuration with the protrusion 16 interlocked into the cavity 15.” [0080]); where the first and second coupling surfaces cooperate to define an opening for receiving a portion of the intraosseous device (portion of cannula 12 proximal to patient’s skin 13; Figure 6) when the first connection portion engages the second connection portion, the opening extending from a proximal end of the stabilizer to a distal end of the stabilizer (Figure 6); and where the stabilizer is operable to keep the intraosseous device in a stable position relative to the patient when the first connection portion of the first stabilizer member engages the second connection portion of the second stabilizer member (“The collar can be placed on a patient's skin and secured about the cannula such that the collar stabilizes the cannula from at least moving axially in the distal direction.” [0010]).
Regarding claim 2, Leibowitz teaches the stabilizer of claim 1, wherein a portion of the opening has a longitudinal axis disposed at a non-zero degree angle relative to a plane of a proximal surface of the first stabilizer member and a plane of a proximal surface of the second stabilizer member (Figures 5A-6).

Regarding claim 3, Leibowitz teaches the stabilizer of claim of claim 2, wherein the longitudinal axis of the opening is perpendicular to the plane of the proximal surface of the first stabilizer member and the plane of the proximal surface of the second stabilizer member (Figures 5A-6).

Regarding claim 4, Leibowitz teaches the stabilizer of claim 2, where the first stabilizer member (right half of collar 10) comprises a first sidewall and a first tab (right side leg 23, see annotated Figure 5A above) coupled to the first sidewall, and the second stabilizer member (left half of collar 10) comprises a second sidewall and a second tab (left side leg 23) coupled to the second sidewall (see annotated Figure 5A above).
Regarding claim 5, Leibowitz teaches the stabilizer of claim 2, further comprising a first tab (right side leg 23) extending from the first stabilizer member (see annotated Figure 5A above), and a second tab (left side leg 23) extending from the second stabilizer member (see annotated Figure 5A above).

Regarding claim 6, Leibowitz teaches the stabilizer of claim 5, further comprising an adhesive layer coupled to at least one of the first and second tabs for adhering the stabilizer to the skin of the patient (“a releasably adhesive layer can be applied to the distal surface of each leg such that the distal surface of the legs can be secured to the skin 13.” [0079]).

Regarding claim 11, Leibowitz teaches the stabilizer of claim 5, wherein the first and second tabs are flexible (“each of the legs 23 can be adjusted independently. In some embodiments, legs 23 can be oriented at a range of angles with respect to the longitudinal axis of the collar…By modifying the height in which the legs 23 are bent, the height in which the collar 10 is positioned can be adjusted. The independent adjustment of the legs 23 provides a mechanism for the surgeon to account for irregularities in anatomical regions of the patient and different anatomical shapes of different patients.” [0082]).

Regarding claim 12, Leibowitz teaches the stabilizer of claim 2, wherein the first and second stabilizer members include a respective outer portion for gripping by a user (outer surface of left and right side of collar 10).

Regarding claim 16, Leibowitz teaches the stabilizer of claim 2, wherein the first connection portion of the first stabilizer member is configured as a male connection portion (arm 14 and protrusion 16), and the second connection portion of the second stabilizer member is configured as a female connection portion (cavity 15), such that the female connection portion of the second stabilizer member is configured to receive the male connection portion of the first stabilizer member (“The protrusion 16 can be interlocked into the cavity 15 such that a secure connection can be created. FIG. 5B depicts collar 10 in the secured or locked configuration with the protrusion 16 interlocked into the cavity 15.” [0080]).

Regarding claim 17, Leibowitz teaches the stabilizer of claim 16, wherein the female connection portion comprises a ledge (within cavity 15, see annotated Figure 5A above), and the male connection portion of the first stabilizer member is configured to contact the ledge of the second stabilizer member to resist separation of the first and second stabilizer members (“The protrusion 16 can be interlocked into the cavity 15 such that a secure connection can be created…Once the collar 10' is positioned on the skin 13, the arm 14 can be adjusted so that the protrusion 16 aligns with the cavity 15. Pressure can be applied to the protrusion 16 to snap the protrusion 16 into the cavity 15 resulting in the collar 10 being secured, or locked.” [0080]).

Regarding claim 18, Leibowitz teaches the stabilizer of claim 17, wherein the male connection portion of the first stabilizer member is configured to move past the ledge of the second stabilizer member and mechanically resist separation of the first and second stabilizer members (“The protrusion 16 can be interlocked into the cavity 15 such that a secure connection can be created…Once the collar 10' is positioned on the skin 13, the arm 14 can be adjusted so that the protrusion 16 aligns with the cavity 15. Pressure can be applied to the protrusion 16 to snap the protrusion 16 into the cavity 15 resulting in the collar 10 being secured, or locked.” [0080]).

Regarding claim 19, Leibowitz teaches the stabilizer of claim 2, wherein the opening is configured to receive the portion of the intraosseous device (portion of cannula 12 proximal to skin 13) in a first position relative to the proximal surface of the first stabilizer member and the proximal surface of the second stabilizer member (Figure 6).

Regarding claim 20, Leibowitz teaches the stabilizer of claim 19, wherein the opening is further configured to receive the portion of the intraosseous device (portion of cannula 12 proximal to skin 13) in a second position relative to the proximal surface of the first stabilizer member and the proximal surface of the second stabilizer member (Figure 7B; “By modifying the height in which the legs 23 are bent, the height in which the collar 10 is positioned can be adjusted” [0082]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leibowitz et al. (US 2010/0010449) in view of Wright (US 2006/0247577).
Regarding claim 7-10, Leibowitz teaches the stabilizer of claim 5, wherein the first tab and the second tab each comprises an adhesive layer (“a releasably adhesive layer can be applied to the distal surface of each leg such that the distal surface of the legs can be secured to the skin 13.” [0079]). Leibowitz fails to explicitly teach wherein the first tab comprises a first double-sided adhesive layer having an upper side coupled to a lower surface of the first stabilizer member, and the second tab comprises a second double-sided adhesive layer having an upper side coupled to a lower surface of the second stabilizer member; wherein the first tab further comprises a first single- sided adhesive layer having a lower side coupled to an upper surface of the first stabilizer member and to a portion of the upper side of the first double-sided adhesive layer that is not coupled to the lower surface of the first stabilizer member; and the second tab further comprises a second single-sided adhesive layer having a lower side coupled to an upper surface of the second stabilizer member and to a portion of the upper side of the second double-sided adhesive layer that is not coupled to the lower surface of the second stabilizer member; wherein the first tab further comprises a first liner layer coupled to a lower side of the first double-sided adhesive layer, the first liner layer configured to be removable from the lower side of first double-sided adhesive layer such that the lower side of the first double-sided adhesive layer can be adhered to the skin of the patient; and the second tab further comprises a second liner layer coupled to a lower side of the second double-sided adhesive layer, the second liner layer configured to be removable from the lower side of second double-sided adhesive layer such that the lower side of the second double-sided adhesive layer can be adhered to the skin of the patient; and wherein the first liner layer includes a first tab portion extending beyond a peripheral edge of the first double-sided adhesive layer, and the second liner layer includes a second tab portion extending beyond a peripheral edge of the second double- sided adhesive layer.
Wright teaches a stabilizer (shielding device 10) having first and second stabilizer members (left and right sides of slotted securement 12; Figure 9), the first stabilizer member comprising a first tab and a second tab (two opposing wings 120A and 120B); wherein the first tab and second time each comprises a first double-sided adhesive layer (plastic material 130 of plug 160 having adhesive 132 and 136; Figure 23) having an upper side (adhesive 132) coupled to a lower surface of the respective stabilizer members (“The plug 160A and 160B is then again inverted as best seen in FIG. 19, and moved into overlaying engagement with the exposed flanges 22A and 22B of the cover 14 that was previously mounted to the base 120…the plug 160A and 160B is utilized to cover and secure the cover 14 to the base 120.” [0063]; Figures 19 and 23), wherein the first and second tabs (wing 120A and 120B) each further comprises a single-sided adhesive layer (plastic layers 100A and 100B “each of the smooth plastic layers 100A and 100B is coated on its underside with a layer of non-skin irritating adhesive 102A and 102B respectively” [0035]) having a lower side coupled to an upper surface of the first stabilizer member (“As the cover 14 is dropped into the hole 106, the upper surface area of its flange 22A and 22B are secured by the adhesive layer 102A and 102B to the base wings 120A and 120B respectively.” [0057]) and to a portion of the upper side of the first double-sided adhesive layer (adhesive 132 of plastic material 130) that is not coupled to the lower surface of the respective stabilizer member (Figure 23, wherein the adhesive 132 is coupled to adhesive 102 outside boundary of the stabilizer members); wherein the first and second tabs (wings 120A and 120B) each further comprises a liner layer (protective covers 17, 104A, 104B) coupled to a lower side of the double-sided adhesive layer (adhesive 136 of plastic material 130; Figures 22 and 23), the liner layer configured to be removable from the lower side of double-sided adhesive layer such that the lower side of the double-sided adhesive layer can be adhered to the skin of the patient (“The protective covers 17 and 104A and 104B are removable and are provided to protect the adhesive surfaces 136A and 136B and 102A and 102B respectively until such time as the securement 120 is ready to be utilized with a patient.” [0036]); wherein the liner layers (protective covers 17, 104A, 104B) each includes a tab portion extending beyond a peripheral edge of the double-sided adhesive layer (Figures 9 and 22 showing protective cover 17 extending beyond peripheral edge of adhesive 136 and “paper coverings 104A and 104B are each provided with a set of spaced apart lifting ears, such as the ears 212 and 214” [0066]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the first and second tabs of the stabilizer of Leibowitz to each include a double-sided adhesive layer, a first single-sided adhesive layer, and a liner layer including a tab portion based on the teachings of Wright to provide a means for securing the stabilizer to the skin of the patient for an extended period of time in a manner that protects the adhesive surfaces prior to use (Wright [0035-0036]). 

Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leibowitz et al. (US 2010/0010449) in view of Roberts et al. (USPN 5372583).
Regarding claim 13, Leibowitz teaches the stabilizer of claim 12. Leibowitz fails to explicitly teach wherein the outer portion includes an arcuate shape. Roberts teaches a stabilizer (fitting 56) for an intraosseous device (intraosseous cannula 24) including an outer portion including an arcuate shape (indentations 78; Figure 3). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the respective outer portion of the first and second stabilizers of Leibowitz to include an arcuate shape based on the teachings of Roberts to facilitate a firm grip on the stabilizer (Roberts [Col 4, lines 29-31]). 

Regarding claim 14, Leibowitz teaches the stabilizer of claim 12. Leibowitz fails to explicitly teach wherein the outer portion includes a square shape. Roberts teaches a stabilizer (fitting 56) for an intraosseous device (intraosseous cannula 24) including an outer portion including a square shape (shape formed between indentations 78; Figures 3 and 4). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the respective outer portion of the first and second stabilizers of Leibowitz to include a square shape based on the teachings of Roberts to facilitate a firm grip on the stabilizer (Roberts [Col 4, lines 29-31]). 

Regarding claim 15, Leibowitz teaches the stabilizer of claim 12. Leibowitz fails to explicitly teach wherein the outer portion includes an expanded or indented portion. Roberts teaches a stabilizer (fitting 56) for an intraosseous device (intraosseous cannula 24) including an outer portion including an expanded or indented portion (formed by indentations 78; Figure 3). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the respective outer portion of the first and second stabilizers of Leibowitz to include an expanded or indented portion based on the teachings of Roberts to facilitate a firm grip on the stabilizer (Roberts [Col 4, lines 29-31]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Enns et al. (US 2006/0030825) discloses a stabilizer (housing 16) comprising a first stabilizer member (70) and second stabilizer member (72), each including a coupling surface (82, 84) and a connection portion (74, 76); a second stabilizer member (72) including a first coupling surface (82, 84); where the first connection portion of the first stabilizer member is releasably engagable with the second connection portion of the second stabilizer member ([0029]); where the first and second coupling surfaces cooperate to define an opening for receiving a portion of a fluid delivery device in a stable position (Figure 4). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                      

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783